DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 1/4/2021.
No claims have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 	Regarding claims 1 and 11, Applicant argues that Gholmieh and RFC 3261 do not teach “transmitting, to a first network system associated with a first network access technology, a call setup message; receiving, from the first network system, a transfer request indicating handover or redirection to a second network system associated with a second network access technology, the transfer request originating from the first network system; and upon expiration of an expedited retransmission time after receiving the transfer request, retransmitting the call setup message to the second network system.” Applicant asserts that the previous Office Action concedes that Gholmieh fails to teach or suggest “performing retransmission upon expiration of a retransmission time.” Applicant further asserts that Timer A of RFC 3261 is a time after the device acting upon expiration of the timer transmits a request, not a time after a request is received by the device acting upon expiration of the timer.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. The Examiner would also like to note that the previous rejection does not rely on Gholmieh to teach performing retransmission upon expiration of a retransmission time. RFC 3261 was instead used to provide such a teaching. Similarly, Applicant appears to argue with regard to RFC 3261 that RFC 3261 does not teach retransmission “after receiving the transfer request,” but the primary reference Gholmieh was instead used to provide such a teaching. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 	The Examiner would like to note that Applicant’s arguments appear to imply that “upon expiration of an expedited retransmission time after receiving the transfer request, retransmitting the call setup message to the second network system” requires starting a timer explicitly when the transfer request is received. However, the claims are not so narrow, and instead simply require that the expiration occur “after receiving the transfer request.” A timer started prior to receipt of a transfer request that expires after receipt of the transfer request still technically expires “after receiving the transfer request” as is claimed. With regard to the teachings of the prior art, Gholmieh teaches that the message from the first network may indicate that the UE should change to a second network to establish the voice/video call prior to completion of call setup (Gholmieh; Fig. 8; [0080]-[0083]). Such a situation wherein a UE is redirected to establish a call prior to completion of call setup may be broadly reasonably interpreted as including retransmission of the call setup message as part of call establishment. The UE may thus be reasonably interpreted as retransmitting the call setup message to the second network system after receiving the transfer request. Gholmieh may thus be broadly reasonably interpreted as teaching “after receiving the transfer request, retransmitting the call setup message to the second network system.” RFC 3261 teaches that Timer A controls retransmissions and may be used if an unreliable transport is being used (RFC 3261; Section 17.1.1.2; Table of Timer Values, pg. 265). Timer A may start with a value of T1, which is set to the round trip time (RTT) (RFC 3261; Section 17.1.1.2; Table of Timer Values, pg. 265). The Examiner would like to note that dependent claim 6 for instance defines an expedited transmission time as a Round Trip Time (RTT). Retransmission may thus be reasonably interpreted as being performed upon expiration of an expedited retransmission time. Gholmieh and RFC 3261 may thus be broadly reasonably interpreted as teaching the emphasized limitation “upon expiration of an expedited retransmission time after receiving the transfer request, retransmitting the call setup message to the second network system.” 	For the sake of argument, if the claims did require that the expedited retransmission time start “after receiving the transfer request” (which the Examiner does not agree a broadest reasonable interpretation of the claims requires), Gholmieh and RFC 3261 may still be broadly reasonably interpreted as providing such a teaching. Such a timer that both begins and expires “after receiving the transfer request” may be broadly reasonably interpreted as including a recurring timer after at least one failure during call setup with the second network system. As can be seen for instance in Figure 5 within the cited Section 17.1.1.2 in RFC 3261, Timer A may be reset multiple times after call setup is commenced (RFC 3261; Section 17.1.1.2; Table of Timer Values, pg. 265). One of such potential multiple resets after a single first failure may thus be broadly reasonably interpreted as both starting and expiring after the call setup procedure with the second network system has begun. Said differently, Gholmieh may be broadly reasonably interpreted as teaching performing call setup including a retransmission procedure in response to receiving a transfer request (Gholmieh; Fig. 8; [0080]-[0083]). RFC 3261 teaches a call setup procedure that includes recursive expiration of an expedited retransmission timer (RFC 3261; Section 17.1.1.2; Table of Timer Values, pg. 265). Any expiration of such a timer started after beginning call setup with the second network system in response to the transfer request may thus be broadly reasonably interpreted as a timer that begins and expires “after receiving the transfer request.” If it is Applicant’s intent that the claims more narrowly require starting a timer explicitly upon receiving the transfer request and perform retransmission explicitly at the exact moment such a timer expires (rather than more broadly as is currently claimed wherein the time simply expires “after receiving the transfer request” with no specifics regarding when such a time begin), the Examiner recommends that Applicant amend the claims accordingly.	The Examiner would like to note that although Applicant included the entire claim in quotations regarding what the prior art does not teach, Applicant’s arguments appear to be solely directed to the emphasized underlined limitation. The Examiner therefore will not repeat the teachings of the prior art with regard to every other claim limitation. Please see the detailed rejection below for an explanation regarding how the prior art teaches the claim limitations that do not appear to be argued.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gholmieh et al. (US 2018/0054767, Gholmieh hereinafter, provided by Applicant in the IDS filed on 8/5/2020) in view of Rosenberg, J. et al., "SIP: Session Initiation Protocol", RFC 3261, DOI 10.17487/RFC3261, June 2002 (RFC 3261 hereinafter).	Regarding claims 1 and 11, Gholmieh teaches a method and a system (User Equipment (UE); Gholmieh; Fig. 4; [0050]) comprising: 	at least one processor (The UE may be comprised of a processor; Gholmieh; Fig. 4; [0050]); and 	at least one memory storing instructions (The UE may be comprised of a memory coupled to the processor; Gholmieh; Fig. 4; [0050]), the instructions being executable by the at least one processor to perform operations comprising: 		transmitting, to a first network system associated with a first network access technology, a call setup message (As can be seen for instance in at least step 825 of Fig. 8, the UE may transmit one or more IMS call setup message on a first network. Networks may be 4G (i.e., LTE), 5G, or Wi-Fi networks and may thus be reasonably interpreted as being associated with a first network access technology; Gholmieh; Fig. 8; [0028], [0032], [0080]); 		receiving, from the first network system, a transfer request indicating handover or redirection to a second network system associated with a second network access technology (As can be seen for instance in at least step 830 of Fig. 8, the UE may change to a second network. Such a change may be initiated by the first network wherein the first network may send an indication that the UE should change to a second network. Networks may be 4G (i.e., LTE), 5G, or Wi-Fi networks. At least paragraph [0028] mentions that the UE may change between an LTE network and a 5G network for an IMS call. The second network system may thus be reasonably interpreted as being associated with a second network access technology. The UE may thus be reasonably interpreted as receiving, from the first network system, a transfer request indicating handover or redirection to a second network system associated with a second network access technology, the transfer request originating from the first network system; Gholmieh; Fig. 8; [0028], [0032], [0081]-[0083]), the transfer request originating from the first network system (A transfer request transmitted by the first network system may be reasonably interpreted as originating from the first network system; Gholmieh; Fig. 8; [0028], [0032], [0081]-[0083]); and (The message from the first network may indicate that the UE should change to a second network to establish the voice/video call prior to completion of call setup. Such a situation wherein a UE is redirected to establish a call prior to completion of call setup may be broadly reasonably interpreted as including retransmission of the call setup message as part of call establishment. The UE may thus be reasonably interpreted as retransmitting the call setup message to the second network system after receiving the transfer request; Gholmieh; Fig. 8; [0080]-[0083]).	However, Gholmieh does not specifically disclose performing retransmission upon expiration of an expedited retransmission time.	RFC 3261 teaches performing retransmission upon expiration of an expedited retransmission time (Timer A controls retransmissions and may be used if an unreliable transport is being used. Timer A may start with a value of T1, which is set to the round trip time (RTT). The Examiner would like to note that dependent claim 6 for instance defines an expedited transmission time as a Round Trip Time (RTT). Retransmission may thus be reasonably interpreted as being performed upon expiration of an expedited retransmission time; RFC 3261; Section 17.1.1.2; Table of Timer Values, pg. 265).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in RFC 3261 regarding the implementation of Session Initiation Protocol (SIP) with the teachings as in Gholmieh wherein SIP may be used. The motivation for doing so would have been to increase performance by conforming to IETF networking standards (RFC 3261; Abstract).	Regarding claims 2 and 12, Gholmieh and RFC 3261 teach the limitations of claims 1 and 11 respectively.	Gholmieh further teaches the call setup message comprises a Session Initiation Protocol (SIP) message (Messages for call signaling may be a session initiation protocol (SIP) messages. The call setup message may thus be reasonably interpreted as an SIP message; Gholmieh; Fig. 8; [0064], [0080], [0084]).	Regarding claim 3, Gholmieh and RFC 3261 teach the limitations of claims 1 and 11 respectively.	Gholmieh further teaches the call setup message comprises a provisional acknowledgement (PRACK) message (Messages transmitted by the UE during call setup in step 825 of Fig. 8 may include a PRACK message; Gholmieh; Fig. 8; [0080]).	Regarding claims 4 and 13, Gholmieh and RFC 3261 teach the limitations of claims 1 and 11 respectively.	RFC 3261 further teaches the transfer request is received within a default retransmission time (Timer B may control transaction timeouts. Without any detail regarding what “a default retransmission time” entails, a transaction timeout may be broadly reasonably interpreted as a time period after which retransmission is required and thus as a default retransmission time; RFC 3261; Section 17.1.1.2; A Table of Timer Values, pg. 265), the default retransmission time being longer than the expedited retransmission time (As can be seen in the Table of Timer Values on page 265, Timer A (i.e., the expedited retransmission time) is set to T1 and Timer B (i.e., the default retransmission time) is set to 64*T1. The default retransmission time may thus be reasonably interpreted as being longer than the expedited retransmission time; RFC 3261; Section 17.1.1.2; A Table of Timer Values, pg. 265).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in RFC 3261 regarding the implementation of Session Initiation Protocol (SIP) with the teachings as in Gholmieh wherein SIP may be used.  The motivation for doing so would have been to increase performance by conforming to IETF networking standards (RFC 3261; Abstract).	Regarding claims 5 and 16, Gholmieh and RFC 3261 teach the limitations of claims 1 and 11 respectively.	RFC 3261 further teaches the expedited retransmission time is between zero seconds and one second (As can be seen in the Table of Timer Values on page 265, T1 may have a default value of 500ms, which is between zero seconds and one second. The expedited retransmission time may thus be broadly reasonably interpreted as being between zero seconds and one second; RFC 3261; Section 17.1.1.2; A Table of Timer Values, pg. 265).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in RFC 3261 regarding the implementation of Session Initiation Protocol (SIP) with the teachings as in Gholmieh wherein SIP may be used.  The motivation for doing so would have been to increase performance by conforming to IETF networking standards (RFC 3261; Abstract).	Regarding claim 6, Gholmieh and RFC 3261 teach the limitations of claim 1.	RFC 3261 further teaches the expedited retransmission time is a Round Trip Time (RTT) associated with the first network system (Timer A controls retransmissions, and timer A may start with a value of T1. As can be seen in the Table of Timer Values on page 265, T1 is the round trip time (RTT); RFC 3261; Section 17.1.1.2; A Table of Timer Values, pg. 265).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in RFC 3261 regarding the implementation of Session Initiation Protocol (SIP) with the teachings as in Gholmieh wherein SIP may be used.  The motivation for doing so would have been to increase performance by conforming to IETF networking standards (RFC 3261; Abstract).	Regarding claims 7 and 14, Gholmieh and RFC 3261 teach the limitations of claims 1 and 11 respectively.	Gholmieh further teaches in response to receiving the transfer request, performing call setup with the second network system (The message from the first network may indicate that the UE should change to a second network to establish the voice/video call prior to completion of call setup. Such a situation wherein a UE is redirected to establish a call prior to completion of call setup may be broadly reasonably interpreted as including performing call setup with the second network; Gholmieh; Fig. 8; [0080]-[0083]).(Timer A (i.e., the expedited retransmission time period) controls retransmissions and may be used if an unreliable transport is being used. Use of an expedited retransmission time period based on transport being unreliable may be broadly reasonably interpreted as use of the expedited retransmission time period based at least in part on a second condition of the second network system; RFC 3261; Section 17.1.1.2; Table of Timer Values, pg. 265).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in RFC 3261 regarding the implementation of Session Initiation Protocol (SIP) with the teachings as in Gholmieh wherein SIP may be used.  The motivation for doing so would have been to increase performance by conforming to IETF networking standards (RFC 3261; Abstract).	Regarding claims 8 and 15, Gholmieh and RFC 3261 teach the limitations of claims 7 and 14 respectively.	RFC 3261 further teaches the first condition comprises at least one of a congestion level of the first network system, an interference level of the first network system, or a first time-of-day associated with the first network system (The Examiner would like to note that the first condition is not required by the parent claims when the second condition is present), and 	wherein the second condition comprises at least one of a congestion level of the second network system, an interference level of the second network system, or a second time-of-day associated with the second network system (Timer A (i.e., the expedited retransmission time period) controls retransmissions and may be used if an unreliable transport is being used. Use of an expedited retransmission time period based on transport being unreliable may be broadly reasonably interpreted as use of the expedited retransmission time period based at least in part on a congestion level of the second network system and/or an interference level of the second network system; RFC 3261; Section 17.1.1.2; Table of Timer Values, pg. 265).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in RFC 3261 regarding the implementation of Session Initiation Protocol (SIP) with the teachings as in Gholmieh wherein SIP may be used.  The motivation for doing so would have been to increase performance by conforming to IETF networking standards (RFC 3261; Abstract).	Regarding claims 9 and 17, Gholmieh and RFC 3261 teach the limitations of claims 1 and 11 respectively.	Gholmieh further teaches the first network access technology is a 4th Generation (4G) radio access technology, a 5th Generation (5G) radio access technology, or a Wi-Fi radio access technology (Networks may be 4G (i.e., LTE), 5G, or Wi-Fi networks. The technology used by the first network may thus be broadly reasonably interpreted as a 4G, 5G, or Wi-Fi radio access technology; Gholmieh; Fig. 1; [0028], [0032]), 	wherein the second network access technology is the 4G radio access technology, the 5G radio access technology, or the Wi-Fi radio access technology (Networks may be 4G (i.e., LTE), 5G, or Wi-Fi networks. The technology used by the second network may thus be broadly reasonably interpreted as a 4G, 5G, or Wi-Fi radio access technology (RAT); Gholmieh; Fig. 1; [0028], [0032]), and 	wherein the first network access technology is different than the second network access technology (Networks may be 4G (i.e., LTE), 5G, or Wi-Fi networks. At least paragraph [0028] mentions that the UE may change between an LTE network and a 5G network for an IMS call. The first RAT may thus be reasonably interpreted as being different than the second RAT; Gholmieh; Fig. 1; [0028], [0032]).	Regarding claim 18, Gholmieh teaches a User Equipment (UE) (User Equipment (UE); Gholmieh; Fig. 4; [0050]) comprising: 	at least one processor (The UE may be comprised of a processor; Gholmieh; Fig. 4; [0050]); and (The UE may be comprised of a memory coupled to the processor; Gholmieh; Fig. 4; [0050]), the instructions being executable by the at least one processor to perform operations comprising: 		transmitting, to a 5th Generation (5G) network system (Networks may be 5G networks; Gholmieh; Fig. 1; [0028], [0032]), a Session Initiation Protocol (SIP) message (As can be seen for instance in at least step 825 of Fig. 8, the UE may transmit one or more IMS call setup message on a first network. Messages for call signaling may be a session initiation protocol (SIP) messages. The call setup message may thus be reasonably interpreted as an SIP message; Gholmieh; Fig. 8; [0064], [0080], [0084]); 		receiving, from the 5G network system within a time period of transmitting the SIP message, a transfer request indicating handover or redirection to a 4th Generation (4G) network system (As can be seen for instance in at least step 830 of Fig. 8, the UE may change to a second network. Such a change may be initiated by the first network wherein the first network may send an indication that the UE should change to a second network. Networks may be 4G (i.e., LTE), 5G, or Wi-Fi networks. At least paragraph [0028] mentions that the UE may change between an LTE network and a 5G network for an IMS call. The first network may thus be reasonably interpreted as being a 5G network and the second network may be reasonably interpreted as being a 4G network. The UE may thus be reasonably interpreted as receiving, from the 5G network system within a time period of transmitting the SIP message, a transfer request indicating handover or redirection to a 4G network system; Gholmieh; Fig. 1; [0028], [0032], [0081]-[0083]), the transfer request originating from the 5G network system (A transfer request transmitted by a first 5G network system may be reasonably interpreted as originating from the 5G network system; Gholmieh; Fig. 1; [0028], [0032], [0081]-[0083]); and 		after receiving the indication, retransmitting the SIP message to the 4G network system (The message from the first network may indicate that the UE should change to a second network to establish the voice/video call prior to completion of call setup. Such a situation wherein a UE is redirected to establish a call prior to completion of call setup may be broadly reasonably interpreted as including retransmission of the call setup message as part of call establishment. The UE may thus be reasonably interpreted as retransmitting the call setup message to the 4G network system after receiving the transfer request; Gholmieh; Fig. 8; [0028], [0032], [0080]-[0083]).	However, Gholmieh does not specifically disclose the time period of transmitting the SIP message comprises a default retransmission time; and 	performing retransmission upon expiration of an expedited retransmission time.	RFC 3261 teaches the time period of transmitting the SIP message comprises a default retransmission time (Timer B may control transaction timeouts. Without further detail regarding what “a default retransmission time” entails, a transaction timeout may be broadly reasonably interpreted as a time period after which retransmission is required and thus as a default retransmission time; RFC 3261; Section 17.1.1.2; A Table of Timer Values, pg. 265); and 	performing retransmission upon expiration of an expedited retransmission time (Timer A controls retransmissions and may be used if an unreliable transport is being used. Timer A may start with a value of T1, which is set to the round trip time (RTT). The Examiner would like to note that dependent claim 6 for instance defines an expedited transmission time as a Round Trip Time (RTT). Retransmission may thus be reasonably interpreted as being performed upon expiration of an expedited retransmission time; RFC 3261; Section 17.1.1.2; Table of Timer Values, pg. 265).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in RFC 3261 regarding the implementation of Session Initiation Protocol (SIP) with the teachings as in Gholmieh wherein SIP may be used.  The motivation for doing so would have been to increase performance by conforming to IETF networking standards (RFC 3261; Abstract).Regarding claim 19, Gholmieh and RFC 3261 teach the limitations of claim 18.	RFC 3261 further teaches the default retransmission time is longer than the expedited retransmission time (As can be seen in the Table of Timer Values on page 265, Timer A (i.e., the expedited retransmission time) is set to T1 and Timer B (i.e., the default retransmission time) is set to 64*T1. The default retransmission time may thus be reasonably interpreted as being longer than the expedited retransmission time; RFC 3261; Section 17.1.1.2; A Table of Timer Values, pg. 265).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in RFC 3261 regarding the implementation of Session Initiation Protocol (SIP) with the teachings as in Gholmieh wherein SIP may be used.  The motivation for doing so would have been to increase performance by conforming to IETF networking standards (RFC 3261; Abstract).	Regarding claim 20, Gholmieh and RFC 3261 teach the limitations of claim 18.	Gholmieh further teaches in response to receiving the transfer request, performing call setup with the 4G network system (The message from the first network may indicate that the UE should change to a second network to establish the voice/video call prior to completion of call setup. The second network may be reasonably interpreted as a 4G network system. Such a situation wherein a UE is redirected to establish a call prior to completion of call setup may be broadly reasonably interpreted as including performing call setup with the 4G network; Gholmieh; Fig. 8; [0028], [0032], [0080]-[0083]); and	the 4G network system is a second network system (Networks may be 4G networks. The second network may be reasonably interpreted as a 4G network system; Gholmieh; Fig. 8; [0028], [0032], [0080]-[0083]).	RFC 3261 further teaches in response to performing call setup, selecting the expedited retransmission time period based at least in part on a congestion level of the second network system, an interference level of the second network system, or a time-of-day in which the transfer request is (Timer A (i.e., the expedited retransmission time period) controls retransmissions and may be used if an unreliable transport is being used. Use of an expedited retransmission time period based on transport being unreliable may be broadly reasonably interpreted as use of the expedited retransmission time period based at least in part on a congestion level of the second network system and/or an interference level of the second network system; RFC 3261; Section 17.1.1.2; Table of Timer Values, pg. 265).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in RFC 3261 regarding the implementation of Session Initiation Protocol (SIP) with the teachings as in Gholmieh wherein SIP may be used.  The motivation for doing so would have been to increase performance by conforming to IETF networking standards (RFC 3261; Abstract).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474